Title: From John Adams to Samuel Miller, 7 July 1820
From: Adams, John
To: Miller, Samuel



Dear Sir
Montezillo July 7th. 1820

You know not the gratification you have given me, by your kind; frank; and Candid letter—I must be a very unnatural Son to entertain any prejudices against Calvinists, or Calvinism, according to your confession of Faith. For my Father and Mother, my Uncles and Aunts and all my Predecessors from our Common Ancestor who landed in this Country two hundred years ago, wanting five months—were of that persuasion—Indeed I have never known any better People than the Calvinists—Never-theless, I must acknowledge that I cannot Class myself under that denomination—my opinions indeed on Religious Subjects ought not to be of any consequence to any but myself—To develope them, and the reasons for them would require a Folio, larger than Willards Body of Divinity—And after all, I might scatter darkness; rather than light—Before I was twelve years of Age I necessarily became acquainted a reader of Polemical writings of Religion, as well as Politics—and for more than Seventy years I have indulged myself in that kind of reading—As far as the wandering anxious and perplexed kind of Life which Providence has compelled me to pursue, would admit—I have endeavoured to obtain as much information as I could Of all the Religions which have ever existed in the World—Mankind are by nature Religious Creatures—I have found no Nation without a Religion, nor any People without the belief of a Supreme Being.—I have been overwhelmed with horror to see the natural love and fear of that Being wrought upon by Politicians to produce the most horrid Cruelties, Superstitions, and Hypocrisy—From the Sacrificesto Moloch down to these of Juganaut, and the Sacrifices of the Kings Whydah and Ashantee, the great result of all my researches has been a most diffusive and comprehensive Charity—I believe with Justin Martyr; that all good Men are Christians—And I believe there have been, and are good Men in all Nations, sincere, and Conscientious—That you and I shall meet in a better World, I have no more doubt than I have, that we now exist on the same Globe—If my Natural reason did not convince me of this Cicero’s dream of Scipio, and his Essays on Friendship, and Old Age would have been sufficient for the purpose—But Jesus has taught us that a future State, is a social State, when he promised to prepare places in his Fathers House—and of many Mansions for his Disciples—
By the way I wonder not at the Petition of the Pagans to the Emperor that he would call in and destroy all the writings of Cicero, because they tended to prepare the mind of the People—as well as of the Philosophers, to receive the Christian Religion—
My kind Compliments to Mrs Miller—and thank her for the obliging visit she made me—I interest myself much in her family—her Father was one of my most intimate friends in an earlier part of his Life—though we differed in opinion on the French Revolution—in the latter part of his days—though, I find that diffences in opinion in Politics, and even in Religion, make but little alteration in my feelings, and Friendships, when once contracted
I have not received Mr Sargents Speech—nor the Sketch—
I am Sir with great and sincere / Esteem, and affection, / your Friend / and humble Servant
John Adams